 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee er ne ee ee ee ee eee eee xX
LUIS E. BONANO,
Plaintiff, RROPROGED] ORDER TO REMAND
CASE TO STATE COURT
~against-
RYDER TRUCK RENTAL LTD, RYDER Civil Action # 20-Civ,-1994 (GBD)

TRANSPORTATION SERVICES INC., and
RAAB & LEVIT, INC., and “JOHN DOE”
intended name of the unidentified truck driver,

Defendants.

RECITALS

1. Plaintiff Luis E. Bonano commenced this action, on February 6, 2020, by filing a
Summons & Complaint in the Supreme Court, State of New York, Bronx County, under Index #
21871/2020E alleging he had sustained personal injuries stemming from an alleged a Hit &
Run motor vehicle accident dated September 1, 2017

2. On May 5, 2020, the Defendant RYDER TRUCK RENTAL LTD., and RYDER
TRANSPORTATION SERVICES INC removed this matter to this District Court based on
diversity jurisdiction. Defendants respectively filed their Answers on March 12, 2020 and
April 15, 2020.
3. Thereafter, discovery commenced. Ryder Truck Rental LTD provided documentation
that the alleged delivery truck had been sold to the Defendant RAAB & LEVIT, INC., before the

accident. Accordingly, on June 24, 2020, plaintiff voluntarily discontinued against RYDER

 

 
 

TRUCK RENTAL LTD., and RYDER TRANSPORTATION SERVICES INC. Thereafter, the
deposition of the Plaintiff was completed. Thereafter, the deposition of Defendant RAAB &
LEVIT, INC, was completed wherein it was revealed that the Defendant RAAB & LEVIT, INC.,
who merely held title to the truck (passive vicarious liability), had given the alleged delivery
truck to a separate business named RAAB ENTERPRISES, INC., to physically operate and
utilize the alleged truck in its course of its wholesale and delivery of livestock poultry, birds
and/or animals within the New York City metropolitan area.

4, After learning of this new corporate entity, and using the tolling provisions permitted
by the New York Covid-19 Emergency Executive Orders, Plaintiff immediately filed a
Summons & Complaint in the Supreme Court, State of New York, Bronx County, under Index #
804106/2021E to preserve his personal injury claims against that new corporate identity.

On May 10, 2020, the Defendant RAAB ENTERPRISES, INC., by different counsel , E-filed their
Answer in that State Court action.

5, On June 2, 2021, the Plaintiff LUIS BONANO filed a letter, addressed to the Honorable
George B. Daniels, of this Court, requesting permission to file a motion to remand this matter
back to State Court so it could be consolidated, by a State Court motion, with the new State
Court action now pending under Index # 804106/2021. Thereafter, all discovery from this
this new corporate Defendant could be completed.

6. On June 29, 2021, a virtual status conference was held on the record before the
Honorable George B. Daniels. The parties were heard regarding Plaintiffs June 2, 2021, letter
to the Court seeking a remand. Thereafter, and after the Court’s further query, the parties did

not oppose the instant matter being remanded back to State Court.

 

 
7, Accordingly, the Court hereby issues:

ORDER

For good cause showing, IT IS ORDERED that this action shall immediately be remanded
and returned to the Supreme Court, State of New York, Bronx County, under Index #
21871/2020E. The Clerk shall take all steps to remand this action to the State Court. This
Court hereby VACATES all pending matters and dates previously set by this Court and

docketed for this matter. This Court will take no further action regarding this docket.

DATED: JUNE 29, 2021

UNE LES STEPES DISTRICT JUDGE

 
